This suit was brought in the district court of Gregg county by appellee as plaintiff against appellant and B. I. Daniels as defendants to recover title to a one-fourth interest in an oil lease on 10.3 acres of land, a part of the I. Baity survey in Gregg county, Tex.; and also to recover judgment for a debt against such defendants. The case was tried to a jury, and upon the jury's finding the court entered judgment for the plaintiff against the defendants for a one-fourth interest in the lease, and also for the amount of his debt, to wit, $1,233. From this judgment, *Page 514 
the defendant W. M. Angle alone has appealed.
Appellant's first two assignments of errors are as follows: (1) The trial court erred in refusing to instruct the jury to return a verdict for the defendant Angle when timely requested; and (2) the trial court erred in refusing to render judgment non obstante veredicto.
The appellee objects to our consideration of these assignments. It will be observed that these assignments specify no reason as to why appellant's requested peremptory instruction should have been given by the court, and for this reason such assignments are not entitled to be considered by this court. General Bonding  Casualty Ins. Co. v. Harless (Tex. Civ. App.) 210 S.W. 307; Houston  T. C. Ry. Co. v. Roberts (Tex. Civ. App.) 194 S.W. 218; Hart v. Harrell (Tex. Civ. App.)17 S.W.2d 1093.
Appellant, in his third assignment, makes the point that certain issues submitted by the court to the jury are not supported by the pleadings, and therefore no valid judgment could be entered upon such findings. We have carefully examined the pleadings and have concluded the assignment is without merit, and should be overruled.
The judgment of the trial court is affirmed.